Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. Raglin’s claim challenges the validity or sufficiency of his indictment, is nonjurisdictional in nature, and should have been raised in an appeal of his criminal conviction rather than in habeas corpus. See State ex rel. Richard v. Seidner (1996), 76 Ohio St.3d 149, 151, 666 N.E.2d 1134, 1136 (“Richard essentially challenged the validity of his amended indictment, a claim which is not cognizable in habeas corpus.”).

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.